Exhibit 10.5

 

--------------------------------------------------------------------------------

EQUITY PURCHASE AND RIGHTS OFFERING AGREEMENT

Dated as of July 16, 2007

By and Among

ITC^DeltaCom, Inc.

and

THE PURCHASERS LISTED ON THE SIGNATURE PAGES HERETO

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I Escrow of Purchase Price; Purchase and Sale of the Shares;
Closing

Section 1.01

  Delivery of Purchase Price into Escrow    2

Section 1.02

  Purchase and Sale of the Shares    2

Section 1.03

  Closing    2 ARTICLE II Representations and Warranties of the Company

Section 2.01

  Organization, Standing, etc.    2

Section 2.02

  Capital Stock    3

Section 2.03

  Issuance of Shares    5

Section 2.04

  Authorization; Enforcement    5

Section 2.05

  Recapitalization    5

Section 2.06

  Absence of Changes    6

Section 2.07

  Compliance with Laws    6

Section 2.08

  No Conflicts; Consents    6

Section 2.09

  No Violation    8

Section 2.10

  Legal and Governmental Proceedings    8

Section 2.11

  Investment Company    8

Section 2.12

  Full Disclosure    8

Section 2.13

  Financial Statements; Books and Records    8

Section 2.14

  Taxes    9

Section 2.15

  Title to Properties    10

Section 2.16

  Intellectual Property    10

Section 2.17

  Environmental Matters    10

Section 2.18

  Transactions with Affiliates    11

Section 2.19

  No Shareholder Vote Required    11

Section 2.20

  Securities Act    11

Section 2.21

  General Solicitation    11

Section 2.22

  Integration    11

Section 2.23

  Solvency    12

Section 2.24

  No Brokers    12 ARTICLE III Representations and Warranties of the Purchasers

Section 3.01

  Organization; Authorization; Enforcement    12

 

i



--------------------------------------------------------------------------------

Section 3.02

  Compliance with Securities Act    13

Section 3.03

  QIB and Accredited Investor Status    13

Section 3.04

  Reliance on Exemptions    13

Section 3.05

  Legends    13

Section 3.06

  Brokers    14

Section 3.07

  Own Account    14

Section 3.08

  Experience of Purchaser    14

Section 3.09

  Availability of Funds    15

Section 3.10

  Majority of Purchasers    15

Section 3.11

  Shares    15 ARTICLE IV Covenants

Section 4.01

  Rights Offering.    15

Section 4.02

  Authorization.    17

Section 4.03

  Rights Offering; Registration Statements    17

Section 4.04

  Reporting Status    20

Section 4.05

  Company Lock-Up    20

Section 4.06

  No Integration    20

Section 4.07

  Compliance with Laws    21

Section 4.08

  Publicity    21

Section 4.09

  Fees and Expenses    21 ARTICLE V

Section 5.01

  Additional Covenants of the Purchasers    21 ARTICLE VI Conditions To The
Obligations of The Parties

Section 6.01

  Conditions to the Obligations of the Purchasers    22

Section 6.02

  Conditions to the Obligations of the Company    24 ARTICLE VII  
Indemnification and Contribution    24 ARTICLE VIII Termination

Section 8.01

  Termination    26

 

ii



--------------------------------------------------------------------------------

ARTICLE IX Miscellaneous Section 9.01   Surviving Provisions    28 Section 9.02
  Transfer Taxes    28 Section 9.03   Entire Agreement    28 Section 9.04  
Amendment and Waiver    28 Section 9.05   Extension; Waiver    28 Section 9.06  
Notices    28 Section 9.07   Assignment    29 Section 9.08   Exhibits and
Annexes; Interpretation    30 Section 9.09   GOVERNING LAW    30 Section 9.10  
WAIVER OF JURY TRIAL    30 Section 9.11   Consent to Jurisdiction    30 Section
9.12   Specific Performance    30 Section 9.13   Counterparts    31 Section 9.14
  Further Assurances    31 Section 9.15   No Third Party Beneficiaries    31

Exhibits

     Exhibit A   Recapitalization Description and Schedule 1 thereto    Exhibit
B   Form of Certificate of Designation of Series H 6% Convertible Redeemable
Preferred Stock    Exhibit C   Form of Escrow Agreement   

 

iii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

Term

   Section

Agreement

   Recitals

Aggregate Offering Amount

   Section 4.01(a)

Aggregate Purchase Price

   Section 1.01

Business Day

   Section 4.01(b)

Certificate of Designation

   Recitals

Closing

   Section 1.02

Closing Date

   Section 1.02

Common Stock

   Recitals

Common Stock Per Share Purchase Price

   Recitals

Company

   Recitals

Conversion of Shares

   Recitals

Eligible Holder

   Section 4.01(a)

Environmental Laws

   Section 2.17

Escrow Agreement

   Section 1.01

Exchange Act

   Section 2.08(b)

Exercise of Rights

   Recitals

Existing Preferred Stock

   Section 2.02(a)

Existing Warrants

   Section 2.02(a)

Expiration Time

   Section 4.01(b)

GAAP

   Section 2.13(a)

Governmental Entity

   Section 2.08(b)

include, includes, included, including

   Section 5.07(b)

Indemnifying Party

   Section 7.01

Intellectual Property

   Section 2.16

Investment Decision Package

   Section 4.03(f)

Issuer Free Writing Prospectus

   Section 4.07(f)

Lock-Up Period

   Section 4.05(a)

Losses

   Section 7.01

Majority of Purchasers

   Section 3.10

Material Adverse Effect

   Section 2.01

Recapitalization Documents

   Section 2.05

Per Share Purchase Price

   Section 1.01

Permits

   Section 2.07(b)

person

   Section 5.07(b)

Preferred Stock Amendments

   Section 2.08(b)

Preliminary Rights Offering Prospectus

   Section 4.03(f)

Proceedings

   Section 7.01

Purchaser

   Recitals

Purchasers

   Recitals

Purchasers Confidentiality Agreements

   Section 5.01(d)

QIB

   Section 3.03

Recapitalization

   Recitals

 

iv



--------------------------------------------------------------------------------

Recapitalization Documents

   Section 2.05

Record Date

   Section 4.01(a)

Rights

   Recitals

Rights Exercise Period

   Section 4.01(b)

Rights Offering

   Recitals

Rights Offering Closing Date

   Section 4.01(g)

Rights Offering Commencing Date

   Section 4.01(b)

Rights Offering Prospectus

   Section 4.03(f)

Rights Offering Registration Statement

   Section 4.03(a)

Rights Offering Shares

   Section 4.01(a)

SEC

   Section 2.08(b)

SEC Filings

   Section 2.12

Securities Act

   Section 2.08(b)

Securities Act Effective Date

   Section 4.03(f)

Series A Preferred Stock

   Section 2.02(a)

Series A Warrants

   Section 2.02(a)

Series B Preferred Stock

   Section 2.02(a)

Series C Preferred Stock

   Section 2.02(a)

Series D Warrants

   Section 2.02(a)

Share Purchase Number

   Recitals

Shares

   Recitals

Stock Incentive Plans

   Section 2.02(a)

Stockholders Lock-Up Period Agreement

   Section 4.05(b)

Subscription Agent

   Section 4.01(c)

Subscription Ratio

   Recitals

Tax

   Section 2.14(b)

Tax Return

   Section 2.14(b)

Unsubscribed Shares

   Section 4.01(f)



--------------------------------------------------------------------------------

EQUITY PURCHASE AND RIGHTS OFFERING AGREEMENT (this “Agreement”), dated as of
July 16, 2007, by and among the purchasers listed on the signature pages hereto
(each a “Purchaser” and together, the “Purchasers”) and ITC^DeltaCom, Inc., a
Delaware corporation (the “Company”).

WHEREAS, the Company intends to consummate a recapitalization of its capital
structure (the “Recapitalization”) as described in Exhibit A annexed hereto; and

WHEREAS, concurrently with the Recapitalization, the Company desires to issue
and sell to the Purchasers an aggregate of 412,215 shares of the Company’s
Series H 6% Convertible Redeemable Preferred Stock, par value $0.01 per share
(the “Shares”), the Certificate of Designation for which will be substantially
in the form annexed hereto as Exhibit B with such non-material changes as may be
necessary for acceptance of form by the Secretary of State of Delaware (the
“Certificate of Designation”) and each of which will be convertible into 33
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), and each Purchaser desires to purchase from the Company that number of
Shares set forth opposite such Purchaser’s name on the signature pages hereof
(the “Share Purchase Number” with respect to such Purchaser); and

WHEREAS, as soon as reasonably practicable following the closing of the purchase
of the Shares by the Purchasers, the Company proposes to conduct a rights
offering by distributing to each holder of record (as of a certain record date)
of its shares of Common Stock (certain holders having agreed not to participate
therein), at no charge, non-transferable rights (the “Rights”) entitling the
holder of each share of Common Stock to purchase from the Company 1.18 shares of
Common Stock at a purchase price of $3.03 per share (the “Common Stock Per Share
Purchase Price”), rounded to the nearest whole share (the “Rights Offering”);
and

WHEREAS, the subscription ratio shall be 1.18 shares of Common Stock per Right,
based on the currently estimated number of shares of outstanding Common Stock
held immediately after the Closing by stockholders of the Company eligible to
participate in the Rights Offering (11,536,618 shares of Common Stock), subject
to adjustment if the actual number of such shares of Common Stock shall differ
from such estimate (such ratio, as so adjusted, the “Subscription Ratio”); and

WHEREAS, the Company has reserved 13,604,455 shares of Common Stock issuable
pursuant to the exercise of rights in the Rights Offering (the “Exercise of
Rights”) and for the mandatory conversion of the Shares in accordance with the
Certificate of Designation (the “Conversion of Shares”);



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:

ARTICLE I

Escrow of Purchase Price; Purchase and Sale of the Shares; Closing

Section 1.01 Delivery of Purchase Price into Escrow. Simultaneously with the
execution hereof, each Purchaser is delivering by wire transfer of immediately
available funds to the Escrow Agent (as defined in the Escrow Agreement annexed
hereto as Exhibit C (the “Escrow Agreement”)) the sum of $100 (the “Per Share
Purchase Price”) multiplied by such Purchaser’s applicable Share Purchase Number
(the “Aggregate Purchase Price” with respect to such Purchaser). The Company
shall pay simple interest to the Purchasers at the rate of 6% per annum of the
Aggregate Purchase Price so long as the Aggregate Purchase Price remains subject
to the Escrow Agreement. The Company shall reimburse and indemnify the
Purchasers against any costs, expenses, losses or claims of any type of the
Escrow Agent and/or against the failure of the Company to pay any fees pursuant
to the Escrow Agreement;

Section 1.02 Purchase and Sale of the Shares. Subject to the terms and
conditions set forth herein and in the Escrow Agreement, on the Closing Date,
the Company shall issue and sell to each Purchaser, and each Purchaser shall
purchase from the Company, the number of Shares equal to such Purchaser’s
applicable Share Purchase Number at the Aggregate Purchase Price, to be paid by
wire transfer of immediately available funds from the Escrow Agent to the
Company and against delivery of duly executed certificates to each Purchaser
representing the number of Shares which such Purchaser is purchasing hereunder
and payment of accrued interest on the Aggregate Purchase Price pursuant to
Section 1.01.

Section 1.03 Closing. The sale of the Shares by the Company to each Purchaser
and the purchase of the Shares by each Purchaser from the Company (such sale and
purchase collectively, the “Closing”) will take place at 10:00 a.m., New York
City time, on July 31, 2007, or such other date as the Company closes the
Recapitalization (the “Closing Date”), at the offices of Skadden, Arps, Slate,
Meagher & Flom LLP, Four Times Square, New York, New York 10036.

ARTICLE II

Representations and Warranties of the Company

The Company represents and warrants to, and agrees with, each Purchaser that:

Section 2.01 Organization, Standing, etc. The Company and each of its
subsidiaries is a corporation duly organized and validly existing and in good
standing under the laws of the jurisdiction in which it is organized, with all
requisite power and authority (corporate and other) to own, lease and operate
its properties and to conduct its business as currently owned,

 

2



--------------------------------------------------------------------------------

leased, operated and conducted, and is duly registered and qualified to conduct
its business and is in good standing in each jurisdiction or place where the
nature of its properties or the conduct of its business requires such
registration or qualification, except where the failure to so register or
qualify or to be in good standing, has not had, and would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the business, assets, liabilities, operations, condition (financial or
otherwise), operating results or prospects of the Company and its subsidiaries,
taken as a whole (a “Material Adverse Effect”).

Section 2.02 Capital Stock. (a) As of June 30, 2007, before giving effect to the
Recapitalization and the Closing, the authorized capital stock of the Company
consists of 350,000,000 shares of Common Stock and 50,000,000 shares of
preferred stock, of which (i) 18,770,942 shares of Common Stock (excluding
treasury shares) are issued and outstanding, (ii) no shares of Common Stock are
held by the Company as treasury shares, (iii) approximately 340,000, 1,000,000,
6,700,000 and 5,600,000 shares of Common Stock are reserved for future issuance
pursuant to the Company’s common stock purchase warrants originally issued on
October 29, 2002 (the “Series A Warrants”), common stock purchase warrants
originally issued on October 6, 2003, common stock purchase warrants originally
issued on March 29, 2005 and warrants originally issued on July 26, 2005 (the
“Series D Warrants”), respectively (collectively, the “Existing Warrants”),
(iv) options to acquire 620,140 shares of Common Stock pursuant to the Company’s
Amended and Reinstated Stock Incentive Plan and Executive Stock Incentive Plan
(together, the “Stock Incentive Plans”) are issued and outstanding,
(v) restricted stock units for 3,215,601 shares of Common Stock, stock units for
approximately 14,016 shares of the Company’s 8% Series A Convertible Redeemable
Preferred Stock, par value $0.01 per share (the “Series A Preferred Stock”), and
stock units for approximately 42,138 shares of the Company’s 8% Series B
Convertible Redeemable Preferred Stock, par value $0.01 per share, (the “Series
B Preferred Stock”) are issued and outstanding pursuant to the Stock Incentive
Plans, (vi) 670,453 shares of Common Stock are reserved and available for
issuance pursuant to future awards under the Stock Incentive Plans and
(vii) 201,883 shares of the Series A Preferred Stock, 607,087 shares of the
Series B Preferred Stock and 0 shares of the 8% Series C Convertible Redeemable
Preferred Stock, par value $0.01 per share, (the “Series C Preferred Stock”)
(collectively, the “Existing Preferred Stock”) are issued and outstanding.

(b) All of the issued shares of capital stock of the Company have been duly and
validly authorized and issued and are fully paid and non-assessable. There are
no anti-dilution or price adjustment provisions contained in any security issued
by the Company (or in any agreement providing rights to security holders) that
will be triggered by the issuance of the Shares.

(c) As of the Closing Date, after giving effect to the Recapitalization (but not
the Rights Offering) and the Closing, the authorized capital stock of the
Company will consist of 350,000,000 shares of Common Stock and 50,000,000 shares
of preferred stock, of which not more than (i) 68,000,000 shares of Common Stock
(excluding treasury shares) will be issued and outstanding, (ii) no shares of
Common Stock will be held by the Company as treasury shares, (iii) 412,215
Shares will be issued and outstanding, and (iv) assuming no exercise thereof has
taken place, (a) options to

 

3



--------------------------------------------------------------------------------

acquire 620,140 shares of Common Stock pursuant to the Stock Incentive Plans
will be issued and outstanding, (b) restricted stock units for approximately
4,790,768 shares of Common Stock will be issued and outstanding pursuant to the
Stock Incentive Plans, (c) 670,453 shares of Common Stock will be reserved and
available for issuance pursuant to future awards under the Stock Incentive
Plans, and (d) approximately 340,000 shares of Common Stock will be reserved for
future issuance pursuant to the Series A Warrants. Except for the Rights
Offering and except as set forth in the immediately preceding sentence,
immediately following the Recapitalization and the Closing, 13,604,455 shares of
Common Stock will be reserved for issuance pursuant to the Exercise of Rights
and the Conversion of Shares, and (x) there will be no outstanding securities,
options, “phantom” stock rights, stock appreciation rights, stock-based
performance units, warrants, calls, rights, contracts, commitments, agreements,
instruments, arrangements, understandings, obligations or undertakings of any
kind to which the Company or any of its subsidiaries is bound, (A) obligating
the Company or any of its subsidiaries to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock or other voting
securities of, or securities convertible into, or exchangeable or exercisable
for, shares of capital stock or other voting securities of, the Company or any
of its subsidiaries or that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of shares of capital stock or other voting securities of
the Company or any of its subsidiaries or (B) other than in connection with the
Company’s Stock Incentive Plans, obligating the Company or any of its
subsidiaries to issue, grant, extend or enter into any security, option,
“phantom” stock rights, stock appreciation right, stock-based performance unit,
warrant, call, right, contract, commitment, agreement, instrument, arrangement,
understanding, obligation or undertaking, (y) there will be no outstanding
contractual obligations of the Company or any of its subsidiaries to repurchase,
redeem or otherwise acquire any shares of capital stock of the Company or its
subsidiaries or any option or other equity-based award (other than the
redemption of the Shares pursuant to this Agreement and the Certificate of
Designation) and (z) there will be no agreements or arrangements under which the
Company or any of its subsidiaries will be obligated to register the sale of any
of its or their securities under the Securities Act, except (1) the Rights
Offering Registration Statement, (2) the Registration Rights Agreement, dated as
of October 6, 2003, as amended, among the Company and WCAS Securityholders
listed on the signature pages thereof and (3) the Registration Rights Agreement,
dated as of July 26, 2005, as may be amended from time to time, among the
Company and the TCP Securityholders listed on the signature pages thereof.

(d) The Overview of DeltaCom Equity Structure attached as Schedule 1 to Exhibit
A attached hereto sets forth a pro forma representation of the Common Stock
ownership of the Company after the consummation of the Rights Offering assuming
(i) 100% participation of Common Stock holders in the Rights Offering, (ii) that
no shareholder of the Company which or who is not subject to the lock-up
agreements described in Section 4.05 of this Agreement has sold shares of Common
Stock, (iii) giving effect to restricted stock units which will have vested by
February 2008, and (iv) no management stock options have been issued, exercised
or forfeited.

 

4



--------------------------------------------------------------------------------

(e) Except as disclosed in the SEC Filings, all of the issued shares of capital
stock of each subsidiary of the Company have been duly and validly authorized
and issued, are fully paid and non-assessable and are owned directly or
indirectly by the Company, free and clear of all pledges, claims, liens,
charges, encumbrances, mortgages and security interests of any kind or nature
whatsoever, other than any of the foregoing resulting solely from the
Recapitalization.

Section 2.03 Issuance of Shares. The Shares, upon payment therefor pursuant to
and as contemplated by this Agreement, will be validly issued, fully paid and
non-assessable, free and clear of all pledges, claims, liens, charges,
encumbrances, mortgages and security interests of any kind or nature whatsoever,
other than any of the foregoing resulting solely from action by the holders of
the Shares. The Shares will not be issued in violation of any statutory or
contractual preemptive or other rights of any stockholder of the Company.

Section 2.04 Authorization; Enforcement. The Company has, subject to the
authorization of the Certificate of Designation by or on behalf of the Board of
Directors in accordance with Section 4.02 and the effectiveness of the Preferred
Stock Amendments, all requisite corporate power and authority to enter into,
execute, deliver and perform its obligations under this Agreement, the Escrow
Agreement, and the Certificate of Designation and to consummate the transactions
contemplated hereby and thereby. This Agreement, the Escrow Agreement, and the
Certificate of Designation have been, or prior to Closing will be, duly
authorized, executed and delivered by the Company, and, assuming due
authorization, execution and delivery thereof by the other parties thereto,
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except (i) as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law) and (ii) the enforceability of rights to indemnification and contribution
under this Agreement may be limited by federal or state securities laws.

Section 2.05 Recapitalization. The Company has, subject to the authorization of
the Certificate of Designation by or on behalf of the Board of Directors in
accordance with Section 4.02 and the effectiveness of the Preferred Stock
Amendments, all requisite corporate power and authority to consummate the
Recapitalization, and to enter into, execute, deliver and perform its
obligations under the Recapitalization Documents and to consummate the
transactions contemplated thereby. Each of the Recapitalization Documents will
be duly authorized, executed and delivered by the Company and, assuming due
authorization, execution and delivery thereof by the other parties thereto, will
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or
similar laws affecting enforcement of creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law). The
Recapitalization will occur concurrently with the Closing and the purchase by
the Purchasers of the Shares hereunder.

 

5



--------------------------------------------------------------------------------

For purposes of this Agreement, the term “Recapitalization Documents” means all
agreements and instruments to be executed by the Company in order to effect the
Recapitalization and related transactions.

Section 2.06 Absence of Changes. Except as disclosed in the SEC Filings and
except as contemplated by this Agreement and the Recapitalization Documents,
since December 31, 2006, the Company and its subsidiaries have conducted their
respective businesses only in the ordinary course consistent with past practice,
and there has not been any event that has had, or would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

Section 2.07 Compliance with Laws. Except as expressly disclosed in the SEC
Filings:

(a) the Company and each of its subsidiaries are in compliance with all
statutes, orders, rules and regulations of any court or governmental agency or
body having jurisdiction over the Company or such subsidiary in all respects,
except to the extent that the failure to so comply has not had, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

(b)(i) the Company and each of its subsidiaries have all licenses, permits,
orders or approvals of any Governmental Entity (collectively, “Permits”) that
are material to or necessary for the conduct of the business of the Company in
the manner described in the SEC Filings, except to the extent that the failure
to have such Permits has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (ii) such Permits
are in full force and effect and (iii) no violations exist with respect to any
Permit, except to the extent that any such violation has not had, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; and

(c) neither the Company nor any of its subsidiaries is a party to any written
agreement, consent decree or memorandum of understanding with, or a party to any
commitment letter or similar undertaking to, or is subject to any
cease-and-desist or other order or directive by, or has adopted any policies,
procedures or board resolutions at the request of, any Governmental Entity which
restricts materially the conduct of the business of the Company and its
subsidiaries, taken as a whole, nor has the Company or any subsidiary been
advised in writing by any Governmental Entity that it is contemplating any such
undertakings.

Section 2.08 No Conflicts; Consents. (a) None of the execution, delivery and
performance of this Agreement, the Escrow Agreement and the Recapitalization
Documents by the Company, including the compliance by the Company with all of
the provisions hereof and thereof and the consummation of the transactions
contemplated hereby and thereby in accordance with the terms of this Agreement,
will conflict with or result in a breach or violation of any of the terms or
provisions of, or (with the giving of notice or the lapse of time or both)

 

6



--------------------------------------------------------------------------------

constitute a default under, (i) any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, (ii) the provisions of the charter, by-laws or other
organizational documents of the Company or any of its subsidiaries or (iii) any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Company or any of its subsidiaries or any of
their properties or assets, except for, in the case of clauses (i) and (iii),
such conflicts, breaches, violations or defaults that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Recapitalization Documents shall be effective prior to the issuance and sale
of the Shares.

(b) The Company is not required to obtain any consent, approval, authorization
or order of, or make any filing or registration with, any governmental entity,
including any Federal, state or local government or any court, administrative
agency or commission or other governmental or regulatory authority or agency
(each, a “Governmental Entity”), in connection with the execution, delivery and
performance of this Agreement, the Escrow Agreement, the Recapitalization
Documents and the Rights Offering by the Company, including the compliance by
the Company with all of the provisions hereof and thereof and the consummation
of the transactions contemplated hereby and thereby, except for (i) the
registration under the Securities Act of 1933, as amended (the “Securities
Act”), of the issuance of the Rights and the Shares pursuant to the Exercise of
Rights, (ii) the filing with the Securities and Exchange Commission (the “SEC”)
of such reports under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as may be required in connection with this Agreement, the
Escrow Agreement and the Recapitalization and the transactions contemplated
hereby and thereby, (iii) any filings required under applicable state securities
rules and regulations, (iv) the filing of one or more notices on Form D under
the Securities Act, (v) consents, approvals, authorizations, registrations,
declarations and filings of or with state public service or public utility
commissions or other similar state Governmental Entities with jurisdiction to
regulate the business operations of the Company and its subsidiaries, (vi) the
filing of amendments to the certificates of designation of the Series A
Preferred Stock and the Series B Preferred Stock as needed to implement the
transactions contemplated by this Agreement (the “Preferred Stock Amendments”),
the filing of a certificate of elimination with respect to the Series C
Preferred Stock, and the authorization and filing of the Certificate of
Designation relating to the Shares with the Secretary of State of the State of
Delaware, (vii) the filing of such documents as may be necessary to record or
perfect or to terminate security interests or mortgages in personal or real
property in connection with the incurrence and repayment by the Company and its
subsidiaries of indebtedness in connection with the Recapitalization, and
(viii) such other consents, approvals, orders, authorizations, registrations,
declarations and filings, the failure of which to be obtained or made,
individually or in the aggregate, would not reasonably be expected to (A) have a
Material Adverse Effect, (B) impair in any material respect the ability of the
Company to perform its obligations under this Agreement and the Recapitalization
Documents or (C) prevent or materially impede, interfere with, hinder or delay
the consummation of the transactions contemplated by this Agreement and the
Escrow Agreement.

 

7



--------------------------------------------------------------------------------

Section 2.09 No Violation. Neither the Company nor any of its subsidiaries
(i) is in violation of its charter, by-laws or other organizational documents,
(ii) is in default in any respect, and no event has occurred which (with the
giving of notice or the lapse of time or both) would constitute such a default,
in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its properties or assets is subject or (iii) is in violation in any
respect of any law, ordinance, governmental rule, regulation or court decree to
which it or its property or assets may be subject, except for, in the case of
clauses (ii) and (iii), such defaults or violations as have not had, and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 2.10 Legal and Governmental Proceedings. Except as otherwise disclosed
in the SEC Filings or as previously disclosed to the Purchasers in writing,
there are no suits, actions, investigations or proceedings (whether judicial,
arbitral, administrative or other) pending or, to the knowledge of the Company,
threatened, against or affecting the Company or any of its subsidiaries that,
individually or in the aggregate, have had or would reasonably be expected to
have a Material Adverse Effect, nor are there any judgments, decrees,
injunctions, rules or orders of any Governmental Entity outstanding against the
Company or any of its subsidiaries that have had or would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

Section 2.11 Investment Company. The Company is not and, after giving effect to
the offering and sale of the Securities, will not be, an “investment company,”
as such term is defined in the Investment Company Act of 1940, as amended.

Section 2.12 Full Disclosure. Since January 1, 2006, the Company has filed all
reports, schedules, forms, statements and other documents (including exhibits
and other information incorporated therein) required to be filed by the Company
with the SEC pursuant to the Exchange Act (the “SEC Filings”). As of their
respective dates, each of the SEC Filings complied in all material respects with
the requirements of the Securities Act or the Exchange Act, as the case may be,
and the rules and regulations of the SEC promulgated thereunder applicable to
such SEC Filings, and none of the SEC Filings at the time it was filed contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, except to the extent corrected by a subsequently filed SEC Filing.

Section 2.13 Financial Statements; Books and Records. (a) The audited financial
statements and unaudited interim financial statements of the Company included or
incorporated by reference in SEC Filings have been prepared in accordance with
generally accepted accounting principles of the United States (“GAAP”) (except
as may be indicated in the notes thereto or, in the case of the unaudited
statements, as permitted by Form 10-Q), complied as of their respective dates in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, and fairly present, in
all material respects, the financial position of the Company as of the dates
thereof and the results of operations for the periods then ended (subject, in
the case of any unaudited interim financial statements, to the absence of
footnotes required by GAAP and normal year-end adjustments).

 

8



--------------------------------------------------------------------------------

(b) The Company has no liabilities of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, other than
(i) liabilities to the extent disclosed or provided for in the most recent
financial statements of the Company or set forth in the notes thereto,
(ii) liabilities disclosed in the SEC Filings, (iii) liabilities under this
Agreement and the Recapitalization Documents, or (iv) liabilities incurred in
the ordinary course of business since the date of the most recent financial
statements disclosed in the SEC Filings that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(c) The Company has complied, in all material respects, with the provisions of
the Sarbanes-Oxley Act of 2002 applicable to it. The Company (i) makes and keeps
accurate books and records and (ii) maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (A) transactions are
executed in accordance with management’s general or specific authorization;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has disclosure controls and procedures (as defined in
Rules 13a-14 and 15d-14 under the Exchange Act) that are designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the SEC’s rules and forms, and is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and principal financial officer or
officers, as appropriate, to allow timely decisions regarding disclosure. There
is no transaction, arrangement, or other relationship between the Company and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed.

Section 2.14 Taxes. (a) Except where the failure to file or pay or the existence
of outstanding agreements, waivers, disputes, claims, audits or examinations
could not reasonably be expected to have a Material Adverse Effect, the Company
has filed or caused to be filed all Federal Tax Returns, and all material state,
local and foreign tax returns or materials required to have been filed by it and
has paid or caused to be paid all Taxes due and payable by it and all
assessments received by it, except taxes that are being contested in good faith
by appropriate proceedings and for which the Company shall have set aside on its
books adequate reserves in accordance with GAAP.

(b) For purposes of this Agreement, “Tax” shall mean all forms of taxation or
duties imposed, or required to be collected or withheld, including charges,

 

9



--------------------------------------------------------------------------------

together with any related interest, penalties or other additional amounts, and
“Tax Return” shall mean any return, filing, report, questionnaire, information
statement or other document required to be filed, including any amendments that
may be filed, for any taxable period with any taxing authority (whether or not a
payment is required to be made with respect to such filing).

Section 2.15 Title to Properties. Except as described in the SEC Filings filed
with the SEC prior to the date of this Agreement, the Company has sufficient
title to all material properties (real and personal) owned by the Company that
are necessary for the conduct of the business of the Company as described in the
SEC Filings filed with the SEC prior to the date of this Agreement and as
currently conducted, except (i) for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes, (ii) for assets disposed of as
otherwise permitted under the Recapitalization Documents, or (iii) as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. All such material properties are free and clear of any
encumbrance, other than any encumbrance permitted under the Recapitalization
Documents. All material properties held under lease by the Company are held
under valid, subsisting and enforceable leases. The Company enjoys peaceful and
undisturbed possession under all such material leases, except in each case as
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 2.16 Intellectual Property. The Company owns or possesses sufficient
rights to use all material trademarks, copyrights, licenses, inventions, trade
names and know-how (including trade secrets and other unpatented and/or
unpatentable property or confidential information, systems, processes or
procedures) (collectively, “Intellectual Property”) necessary for its business
as presently conducted without any material conflict or material infringement of
the intellectual property rights of others. To the knowledge of the Company, the
Company has not materially infringed upon or otherwise materially violated the
intellectual property rights of any third party. The Company has not received
and there is not currently pending any claim, charge, demand, notice or other
communication alleging that the Company has violated or, by conducting its
business as proposed, would violate any intellectual property rights of any
other person or entity, other than claims, charges, demands, notices or other
communications that have not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All of the
Company’s Intellectual Property is owned or licensed by the Company, free and
clear of all encumbrances and (to the extent owned) is held in the Company’s
name. The execution or delivery of this Agreement, or the carrying on of the
Company’s business by the employees of the Company, will not conflict with or
result in a breach of the terms, conditions, or provisions of, or constitute a
default under, any contract, covenant or instrument related to the Intellectual
Property, except for any such conflict, breach or default that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Company has taken all actions reasonably necessary and
desirable to maintain and protect each material item of Intellectual Property
owned by the Company.

Section 2.17 Environmental Matters. Except as otherwise disclosed in the SEC
Filings, the Company and its subsidiaries (i) are and have been in compliance in
all material respects with all applicable Federal, state and local laws, common
law, regulations and codes, as well as orders, decrees, judgments or injunctions
issued, promulgated, approved or entered

 

10



--------------------------------------------------------------------------------

thereunder relating to pollution, protection of the environment or public health
(collectively, “Environmental Laws”), and no material expenditures are or, to
the knowledge of the Company, will be required in order to comply with any
applicable Environmental Laws, (ii) have received and are in material compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses and (iii) have not received written notice of any actual or potential
liability under or relating to any Environmental Laws, including for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminant. There is no civil, criminal or
administrative judgment, action, suit, demand, claim, hearing, notice of
violation, investigation, proceeding, notice or demand letter pending or to the
knowledge of the Company, threatened against the Company pursuant to
Environmental Laws which would reasonably be expected to result in a material
fine, penalty, cost or expense. To the knowledge of the Company, there are no
past, present or, reasonably anticipated events, conditions, circumstances,
activities, practices, incidents, agreements, actions or plans that would
reasonably be expected to give rise to any material cost or material liability
to the Company under Environmental Laws that would reasonably be expected to
result in a Material Adverse Effect.

Section 2.18 Transactions with Affiliates. Except as disclosed in the SEC
Filings, and as contemplated by the Recapitalization there are no material
agreements, material contracts or other material arrangements between the
Company or any of its subsidiaries, on the one hand, and (i) any affiliate of
the Company or any of its subsidiaries or (ii) any current or former director,
officer, employee or consultant of the Company or any of its subsidiaries or of
any affiliate of the Company or any of its subsidiaries, on the other hand, that
are required to be disclosed under Item 404 of Regulation S-K of the SEC.

Section 2.19 No Shareholder Vote Required. No vote by any holders of any class
or series of capital stock of the Company or any of its subsidiaries is
necessary to approve the execution, delivery and performance of this Agreement,
the Escrow Agreement and the Recapitalization Documents by the Company and the
consummation of the transactions contemplated hereby and thereby, except for the
approval of the Preferred Stock Amendments by the holders of the Series A
Preferred Stock and the Series B Preferred Stock.

Section 2.20 Securities Act. Subject to the accuracy of the representations and
warranties of the Purchasers contained herein, it is not necessary in connection
with the offer, sale and delivery of the Shares in the manner contemplated by
this Agreement the Purchasers to register the Shares under the Securities Act.

Section 2.21 General Solicitation. Within the preceding six months, other than
pursuant to an effective registration statement on Form S-8 with respect to the
Company’s Amended and Restated Stock Incentive Plan, neither the Company, any
affiliate of the Company nor any person acting on its or their behalf has sold
any shares of Common Stock by means of any general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act or
offered or sold any shares of Common Stock outside the United States to non-U.S.
persons (as defined in Rule 902 under the Securities Act).

Section 2.22 Integration. Within the preceding six months, neither the Company
nor any other person acting on behalf of the Company has sold to any

 

11



--------------------------------------------------------------------------------

person any shares of Common Stock or any securities of the same or a similar
class as the Common Stock, other than the Shares offered or sold to the
Purchasers hereunder or pursuant to the Recapitalization and other than pursuant
to an effective registration statement on Form S-8 with respect to the Company’s
Amended and Restated Stock Incentive Plan. The Company will take reasonable
precautions designed to ensure that any offer or sale, direct or indirect, of
any shares of Common Stock or any substantially similar security issued by the
Company, within six months subsequent to the Closing Date, is made under
restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Shares contemplated by this Agreement as
transactions exempt from the registration provisions of the Securities Act.

Section 2.23 Solvency. The Company (both before and immediately after giving
effect to the Closing and the Recapitalization) is solvent (i.e., its assets
have a fair market value in excess of the amount required to pay its probable
liabilities on its existing debts as they become absolute and matured) and
currently the Company has no information that would lead it to reasonably
conclude that the Company would not have the ability to, nor does it intend to
take any action that would impair its ability to, pay its debts from time to
time incurred in connection therewith as such debts mature. The Company did not
receive a qualified opinion from its auditors with respect to its most recent
fiscal year end and does not anticipate or know of any basis upon which its
auditors might issue a qualified opinion in respect of its current fiscal year.

Section 2.24 No Brokers. No broker, finder, commission agent or other person is
entitled to be paid by the Company any broker’s fee or commission in connection
with the sale of the Shares and the transactions contemplated by this Agreement
other than Miller Buckfire & Co., LLC and Imperial Capital.

ARTICLE III

Representations and Warranties of the Purchasers

Each Purchaser, severally and not jointly, hereby represents and warrants to,
and agrees with the Company that:

Section 3.01 Organization; Authorization; Enforcement. Such Purchaser is an
entity validly existing and in good standing under the laws of its jurisdiction
of formation and has the requisite power and authority to carry on its business
as it is now being conducted. This Agreement and the Escrow Agreement have been
duly and validly authorized, executed and delivered by such Purchaser, and,
assuming the due authorization, execution and delivery thereof by the Company,
constitute valid and binding agreements of such Purchaser, enforceable against
such Purchaser in accordance with their terms, except (i) as the enforcement
thereof may be limited by bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or
similar laws affecting enforcement of creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law) and
(ii) the enforceability of rights to indemnification and contribution under this
Agreement may be limited by federal or state securities laws.

 

12



--------------------------------------------------------------------------------

Section 3.02 Compliance with Securities Act. Such Purchaser understands and
acknowledges that the offering, issuance, sale and delivery of the Shares to the
Purchasers as contemplated by this Agreement are exempt from the registration
requirements of the Securities Act and that the Securities purchased by such
Purchaser will be “restricted securities” as defined in Rule 144(a)(3) under the
Securities Act. So long as the Securities purchased are restricted securities,
such Purchaser will offer and sell the Securities in any subsequent disposition
only (i) pursuant to an effective registration statement under the Securities
Act or (ii) under a valid exemption from the registration requirements of the
Securities Act; provided, however, that by making the representations herein,
such Purchaser does not agree to hold any Shares for any minimum or other
specific term and reserves the right to dispose of the Shares at any time in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act.

Section 3.03 QIB and Accredited Investor Status. Such Purchaser is (i) a
“qualified institutional buyer” as defined in Rule 144A under the Securities Act
(a “QIB”) or (ii) an “accredited investor” as defined in Rule 501(a)(1), (2),
(3), (7) or (8) under the Securities Act. Such Purchaser understands and
acknowledges that the Company is relying on such Purchaser’s status as a QIB or
an “accredited investor” in order for the offer and sale of the Shares to be
exempt from the registration requirements of the Securities Act.

Section 3.04 Reliance on Exemptions. Such Purchaser understands and acknowledges
that the Shares are being offered and sold to the Purchasers in reliance upon
specific exemptions from the registration requirements of Federal and state
securities laws and that the Company is relying upon the truth and accuracy of,
and such Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth in
this Article III in order to determine the availability of such exemptions and
the eligibility of such Purchaser to acquire the Securities.

Section 3.05 Legends. Such Purchaser understands and acknowledges that the
Shares (until such time as such Shares have been registered for public resale
thereof under the Securities Act or converted into shares of Common Stock as
contemplated by the Rights Offering, or otherwise may be sold by such Purchaser
pursuant to Rule 144 without any restriction as to the public resale thereof),
subject to the immediately following paragraph, shall bear a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for such Shares):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAW, (B) AN OPINION OF COUNSEL, IN FORM, SUBSTANCE
AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR
(C) RULE 144 UNDER THE SECURITIES ACT.

 

13



--------------------------------------------------------------------------------

The conditions to any offer, sale, pledge or other transfer of the Shares as set
forth in the legend above are incorporated in, and form a part of, this
Agreement. The legend set forth above shall be removed and the Company shall
issue a certificate representing any Share without such legend to the holder of
such Share upon which it is stamped, if, unless otherwise required by state
securities laws, (i) such Share is sold pursuant to an effective registration
statement under the Securities Act, (ii) such holder provides the Company with
an opinion of counsel, in form, substance and scope reasonably acceptable to the
Company, to the effect that a public sale or transfer of such Share may be made
without registration under the Securities Act or (iii) such holder provides the
Company with reasonable assurances that such Share and all other Shares then
held by such holder may be sold pursuant to Rule 144(k) under the Securities Act
or pursuant to Rule 144 under the Securities Act within any three-month period.

Section 3.06 Brokers. Such Purchaser has dealt with no broker, finder,
commission agent or other person in connection with the purchase of the Shares
and the transactions contemplated by this Agreement, and such Purchaser is under
no obligation to pay any broker’s fee or commission in connection with such
transactions except for a fee to Imperial Capital which is being paid by the
Company.

Section 3.07 Own Account. Such Purchaser is acquiring the Shares as principal
for its own account and is acquiring the Shares in the ordinary course of its
business. Except for participating in the Rights Offering, such Purchaser is not
purchasing the Shares with a view toward, or for resale in connection with, any
distribution (as that term is used in the Securities Act and the rules and
regulations thereunder) of all or any portion thereof in violation of the
Securities Act or any applicable state securities laws.

Section 3.08 Experience of Purchaser. (a) Such Purchaser has had access to the
SEC Filings, has undertaken its own due diligence with respect to the Company
and the Common Stock and has (i) made such investigation with respect thereto as
it has deemed necessary to make its investment decision and (ii) made its own
assessment and has satisfied itself concerning the relevant tax, legal and other
economic considerations relevant to its investment in the Shares. Such
Purchaser, either alone or together with its representatives and advisors, has
the knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the investment in the
Shares, has so evaluated the merits and risks of such investment and is able to
bear the economic risk of such investment.

(b) Such Purchaser has not relied on the Company or any of its affiliates or any
person acting on its behalf in connection with its analysis or decision to
purchase the Shares, except for the representations and warranties of the
Company set forth in this Agreement. Such Purchaser understands, acknowledges
and agrees that none of the Company or any of its respective affiliates,
directors, officers, employees, agents, advisors, attorneys or representatives
has made any representation or warranty, either express or implied, with respect
to the Company or the Shares, or the accuracy or completeness of any of the
information furnished by or on behalf of any of them to such Purchaser in
connection with its acquisition of the Shares, except for the representations
and warranties of the Company set forth in this Agreement.

 

14



--------------------------------------------------------------------------------

Section 3.09 Availability of Funds. Such Purchaser has adequate funds
immediately available to satisfy all of its obligations hereunder and is
transferring such funds to the Escrow Agent simultaneously with the execution of
this Agreement.

Section 3.10 Majority of Purchasers. For purposes of this Agreement, a “Majority
of Purchasers” shall mean those Purchasers whose Aggregate Purchase Prices equal
or exceed 20, 610, 751.

Section 3.11 Shares. For purposes of this Article III, the reference to “Shares”
shall mean both the Shares of Series H 6% Convertible Redeemable Preferred Stock
and the shares of Common Stock into which such Shares are convertible.

ARTICLE IV

Covenants

Section 4.01 Rights Offering. (a) On the terms and subject to the conditions set
forth herein, the Company will distribute, at no charge, to each holder of
record of Common Stock (each an “Eligible Holder”) as of the close of business
on an applicable record date as determined by the Company’s Board of Directors
(the “Record Date”), Rights to purchase shares of Common Stock (the “Rights
Offering Shares”) at the Common Stock Per Share Purchase Price. Each Eligible
Holder shall receive Rights to purchase Rights Offering Shares at the
Subscription Ratio which shall be finalized not later than five (5) Business
Days prior to the Rights Offering Commencement Date for each share of Common
Stock held by such holder as of the Record Date, provided that no fractional
shares will be issued and the Common Stock Per Share Purchase Price multiplied
by the aggregate number of Rights Offering Shares offered shall not exceed
$41,221,500 (the “Aggregate Offering Amount”). Each such Right shall be
non-transferable.

(b) The Rights may be exercised during a period (the “Rights Exercise Period”)
commencing on the date on which Rights are issued to Eligible Holders (the
“Rights Offering Commencement Date”) and ending at 5:00 p.m. Eastern Daylight
Time on a Business Day that shall not be less than twenty (20) Business Days
after the Rights Offering Commencement Date, subject to extension at the
reasonable discretion of the Board of Directors, provided, however, that the
Rights Exercise Period shall not be more than thirty (30) Business Days without
the prior written consent of the Majority of Purchasers (the date on which such
period ends, the “Expiration Time”). “Business Day” means each Monday, Tuesday,
Wednesday, Thursday and Friday that is not a day on which banking institutions
in New York City are generally authorized or obligated by law or executive order
to close.

(c) Each Eligible Holder who wishes to exercise all or a portion of its Rights
shall (i) during the Rights Exercise Period return a duly executed document to a
subscription agent (the “Subscription Agent”) electing to exercise all or a
portion of the Rights held by such Eligible Holder and (ii) pay an amount equal
to the full Common

 

15



--------------------------------------------------------------------------------

Stock Per Share Purchase Price of the number of Rights Offering Shares that the
Eligible Holder elects to purchase pursuant to the instructions set forth in the
Rights Offering Registration Statement by a specified date to an escrow account
established for the Rights Offering pursuant to the terms of an escrow agreement
reasonably acceptable to the Majority of Purchasers. On the Rights Offering
Closing Date, the Subscription Agent will issue to each Eligible Holder who
validly exercised its Rights the number of Rights Offering Shares to which such
Eligible Holder is entitled based on such exercise.

(d) The Company will pay all of its expenses associated with the Rights Offering
Registration Statement, and the Rights Offering, including, without limitation,
filing and printing fees, fees and expenses of any subscription and information
agents, its counsel and accounting fees and expenses, costs associated with
clearing the shares of Common Stock for sale under applicable state securities
laws and listing fees.

(e) The Company shall notify, or cause the Subscription Agent to notify the
Purchasers, on each Friday during the Rights Exercise Period and on each
Business Day during the five Business Days prior to the Expiration Time (and any
extensions thereto), or more frequently if reasonably requested by the
Purchasers, of the aggregate number of Rights known by the Company or the
Subscription Agent to have been exercised pursuant to the Rights Offering as of
the close of business on the preceding Business Day or the most recent
practicable time before such request, as the case may be.

(f) The Company hereby agrees and undertakes to give the Purchasers by
electronic facsimile transmission the certification by an executive officer of
the Company of the number of Rights Offering Shares elected to be purchased by
Eligible Holders pursuant to validly exercised Rights, the aggregate purchase
price therefore at the Common Stock Per Share Purchase Price, the number of
Rights Offering Shares issuable pursuant to the aggregate number of Rights that
were not properly exercised by the Eligible Holders thereof during the Rights
Offering (the “Unsubscribed Shares”), if any, the number of shares of Common
Stock into which unredeemed Shares will be converted and the amount of cash
proceeds which will be used to redeem certain Shares as set forth in the
Certificate of Designation (a “Satisfaction Notice”) as soon as reasonably
practicable and, in any event, within two (2) Business Days after the Expiration
Time.

(g) In accordance with the Certificate of Designation, the Company shall, four
(4) Business Days after the expiration of the Rights Offering, use the cash
proceeds from the Rights Offering to redeem such number of Shares as may be
redeemed at the Liquidation Preference (as such term is defined in the
Certificate of Designation) using only such proceeds. All Shares outstanding
after such redemption shall be converted into Common Stock as set forth in the
Certificate of Designation.

 

16



--------------------------------------------------------------------------------

(h) The closing of the purchase of the Rights Offering Shares to be purchased in
the Rights Offering, the redemption for cash of the Shares using the cash
proceeds received from subscribers in the Rights Offering, the payment of
accrued but unpaid dividends and the mandatory conversion of the unredeemed
Shares into shares of Common Stock, will occur at 10:00 a.m., New York City
time, on the fourth (4th) Business Day following the Expiration Time (the
“Rights Offer Closing Date”), in the manner, and on the terms and conditions of
the Rights Offering as will be set forth in the Rights Offering Registration
Statement and the Certificate of Designation for the Shares. Delivery of the
cash redemption price and the shares of Common Stock will be made by the Company
to the account of the Purchaser (or to such other accounts, as the Purchaser may
designate in accordance with this Agreement).

Section 4.02 Authorization. Prior to Closing, the Board of Directors (or a
duly-authorized committee thereof) shall authorize the Certificate of
Designation and the issuance of the Shares.

Section 4.03 Rights Offering; Registration Statements. (a) As soon as reasonably
practicable following the date of the Closing Date, but in no event more than 60
days following the Closing Date, the Company shall prepare and file with the SEC
a registration statement on Form S-1 relating to the offering of the Rights and
the sale of shares of Common Stock pursuant to the exercise of the Rights (the
“Rights Offering Registration Statement”).

(b) The Company shall: (i) provide the Purchasers with a reasonable opportunity
to review the Rights Offering Registration Statement and any amendment thereto
prior to its filing with the SEC and shall duly consider in good faith any
comments of the Purchasers and the counsel; (ii) advise the Purchasers promptly
of the time when the Rights Offering Registration Statement has become effective
or any Rights Offering Prospectus or Rights Offering Prospectus supplement has
been filed and shall furnish the Purchasers with copies thereof; and
(iii) advise the Purchasers promptly after it receives notice of any comments or
inquiries by the SEC (and furnish the Purchasers with copies of any
correspondence related thereto), of the issuance by the SEC of any stop order or
of any order preventing or suspending the use of the Rights Offering
Registration Statement, of the initiation or threatening of any proceeding for
any such purpose, or of any request by the SEC for the amending or supplementing
the Rights Offering Registration Statement or for additional information, and in
each such case, provide the Purchasers with a reasonable opportunity to review
any such comments, inquiries, request or other communication from the SEC and to
review any amendment or supplement to the Rights Offering Registration Statement
before any filing with the SEC, and to duly consider in good faith any comments
consistent with this Agreement and any other reasonable comments of the
Purchasers and their counsel and in the event of the issuance of any stop order
or of any order preventing or suspending the use of the Rights Offering
Registration Statement or suspending any such qualification, to use promptly its
reasonable best efforts to obtain its withdrawal. The Company’s obligation under
this Section 4.03(b) shall be satisfied if it provides all notices and makes all
communication specified herein to a single counsel designated by the Majority of
Purchasers.

 

17



--------------------------------------------------------------------------------

(c) The Company shall use its commercially reasonable best efforts to have the
Rights Offering Registration Statement declared effective by the SEC as soon as
reasonably practicable after such filing. The Company shall take all action as
may be necessary or advisable so that the Rights Offering and the issuance and
sale of the Shares and the other transactions contemplated by this Agreement
will be effected in accordance with the applicable provisions of the Securities
Act and the Exchange Act and any state or foreign securities or Blue Sky laws,
provided that the Company shall not be required to (i) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(d) If at any time prior to the Expiration Time, any event occurs as a result of
which the Investment Decision Package, as then amended or supplemented, would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or if it shall be
necessary to amend or supplement the Investment Decision Package to comply with
applicable law, the Company will promptly notify the Purchasers of any such
event and prepare an amendment or supplement to the Investment Decision Package
that is reasonably acceptable in form and substance to the Purchasers that will
correct such statement or omission or effect such compliance.

(e) Rule 158. The Company will generally make available to the Company’s
security holders as soon as practicable an earnings statement of the Company
covering a twelve-month period beginning after the date of this Agreement, which
shall satisfy the provisions of Section 11(a) of the Securities Act.

(f) Rights Offering Registration Statement and Rights Offering Prospectus. The
Rights Offering Registration Statement or any post-effective amendment thereto,
as of the Securities Act Effective Date, will comply in all material respects
with the Securities Act, and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; and as of the applicable filing
date of the Rights Offering Prospectus and any amendment or supplement thereto
and as of the Closing Date, the Rights Offering Prospectus will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading. On the date on
which it is distributed and the Expiration Date, the Investment Decision Package
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Each Issuer Free Writing Prospectus, at the time of use thereof,
when considered together with the Investment Decision Package, will not contain
an untrue

 

18



--------------------------------------------------------------------------------

statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Each Preliminary
Rights Offering Prospectus, at the time of filing thereof, will comply in all
material respects with the Securities Act and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Notwithstanding the
foregoing, the Company makes no representation and warranty with respect to any
statements or omissions made in reliance on and in conformity with information
relating to the Purchasers furnished to the Company in writing by the Purchasers
expressly for use in the Rights Offering Registration Statement and the Rights
Offering Prospectus and any amendment or supplement thereto.

For the purposes of this Agreement, (i) the term “Rights Offering Registration
Statement” includes all related exhibits filed with the SEC and any
post-effective amendment thereto that becomes effective; (ii) the term “Rights
Offering Prospectus” means the final prospectus contained in the Rights Offering
Registration Statement at the Securities Act Effective Date (including
information, if any, omitted pursuant to Rule 430A, 430B or 430C and
subsequently provided pursuant to Rule 424(b) under the Securities Act), and any
amended form of such prospectus provided under Rule 424(b) under the Securities
Act or contained in a post-effective amendment to the Rights Offering
Registration Statement; (iii) the term “Investment Decision Package” means the
Rights Offering Prospectus, together with any Issuer Free Writing Prospectus
used by the Company to offer the shares of Common Stock to Eligible Holders
pursuant to the Rights Offering, (iv) the term “Issuer Free Writing Prospectus”
means each “issuer free writing prospectus” (as defined in Rule 433 of the rules
promulgated under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the Rights Offering,
(v) the term “Preliminary Rights Offering Prospectus” means each prospectus
included in the Rights Offering Registration Statement (and any amendments
thereto) before it becomes effective, any prospectus filed with the Commission
pursuant to Rule 424(a) under the Securities Act and the prospectus included in
the Rights Offering Registration Statement, at the time of effectiveness that
omits information permitted to be excluded under Rule 430A, 430B or 430C under
the Securities Act; and (vi) “Securities Act Effective Date” means the date and
time as of which the Rights Offering Registration Statement, or the most recent
post-effective amendment thereto, was declared effective by the Commission.

(g) Free Writing Prospectuses. Each Issuer Free Writing Prospectus will conform
in all material respects to the requirements of the Securities Act as of the
date of first use or as otherwise provided for in Rule 433 under the Securities
Act, and the Company will comply with all prospectus delivery and all filing
requirements applicable to such Issuer Free Writing Prospectus under the
Securities Act. The Company has retained in accordance with the Securities Act
all Issuer Free Writing Prospectuses that were not required to be filed pursuant
to the Securities Act.

 

19



--------------------------------------------------------------------------------

(h) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that would reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Shares.

Section 4.04 Reporting Status. The Company’s Common Stock is registered under
Section 12(g) of the Exchange Act. The Company shall use commercially reasonable
efforts to timely file with the SEC all reports and other information under the
Exchange Act so long as it is an issuer required to file reports and such
information under the Exchange Act.

Section 4.05 Company Lock-Up. (a) Except in connection with the
Recapitalization, until the earlier of (i) the Rights Offering Closing Date and
(ii) January 31, 2008, or as extended by mutual agreement between the Company
and the Majority of Purchasers (the “Lock-Up Period”), the Company will not
offer, sell, contract to sell, pledge or otherwise dispose of, directly or
indirectly, or file with the SEC a registration statement (other than a
registration on Form S-8) under the Securities Act relating to, any additional
shares of Common Stock or securities convertible into or exchangeable or
exercisable for any shares of Common Stock, or publicly disclose the intention
to make any such offer, sale, pledge, disposition or filing, without the prior
written consent of the Majority of Purchasers, except (A) pursuant to the
transactions contemplated by the Recapitalization Rights Offering Registration
Statement and (B) with respect to stock options, restricted stock, restricted
stock units or any and all other awards that are authorized under the Stock
Incentive Plans, or the issuance of any shares of Common Stock upon the
exercise, conversion, vesting or settlement of any stock option, restricted
stock, restricted stock unit or other award outstanding under the Stock
Incentive Plans or the Series A Warrants. The Company will not issue shares of
Common Stock in exchange for Existing Third Lien Notes (as defined in Exhibit A
hereto) unless the holder thereof executes a “lock-up” agreement (in a form
reasonably acceptable to the Majority of Purchasers) substantially similar to
the Stockholder Lock-Up Agreements. In addition, during the Lock-Up Period the
Company will not sell any material assets other than in the ordinary course of
business.

(b) Simultaneously with the execution of this Agreement, the Company will obtain
agreements (in a form reasonably acceptable to the Majority of Purchasers) from
all holders of common stock affiliated with Welsh Carson Andersen & Stove VIII,
L.P. and Tennenbaum Capital Partners, LLC and certain members of senior
management in which they will agree to (i) a “lock-up” provision for the Lock-Up
Period, (ii) not seek to exercise registration rights during the Lock-Up Period,
and (iii) not exercise pre-emptive rights, both as stockholders of the Company
and pursuant to Section 3.04 or any other provision of the Amended and Restated
Governance Agreement, dated as of July 26, 2005, as amended, among the Company
and the securityholders of the Company listed on the signature pages thereof,
with respect to the Rights Offering or otherwise subscribe for shares of Common
Stock in the Rights Offering, (collectively, the “Stockholder Lock-Up
Agreements”). The Stockholder Lock-Up Agreements shall provide that Purchasers
shall be third party beneficiaries thereunder.

Section 4.06 No Integration. The Company has not made and shall not make any
offers or sales of any security (other than the Shares) under circumstances that
would require registration of the Shares being offered or sold hereunder under
the Securities Act or cause the

 

20



--------------------------------------------------------------------------------

offering of the Shares to be integrated with any other offering of securities by
the Company for the purpose of the federal securities law doctrine of
“integration,” or any shareholder approval provision applicable to the Company
or its securities.

Section 4.07 Compliance with Laws. The Company shall maintain appropriate
compliance policies and procedures designed to ensure that the Company and its
subsidiaries comply with all applicable laws and regulations in all material
respects.

Section 4.08 Publicity. Except as otherwise required by law (including the rules
and regulations of the SEC), none of the parties hereto shall issue any press
release or make any other public statement, in each case relating to, connected
with or arising out of this Agreement or the Purchasers’ interest in the Company
or the matters contained herein or therein, without obtaining the prior consent
of the Majority of Purchasers and the Company, which consent shall not be
unreasonably withheld. Except as otherwise required by law, no references to any
Purchaser or any of its affiliates shall be made in any public statement without
such Purchaser’s or such affiliate’s prior consent.

Section 4.09 Fees and Expenses. The Company shall reimburse the Purchasers from
time to time upon presentation of reasonably detailed invoices for the
reasonable and actual fees of their respective counsel and financial advisor,
subject to an aggregate maximum of $1 million; provided that counsel fees of any
Purchaser paid or reimbursed by the Company pursuant to Section 7 of this
Agreement shall not be so limited and will not count towards the above-stated
maximum amount.

ARTICLE V

Section 5.01 Additional Covenants of the Purchasers. The Purchasers agree with
the Company:

(a) Information. To provide the Company with such information as the Company
reasonably requests regarding the Purchasers for inclusion in the Rights
Offering Registration Statement; provided, however, that under no circumstances
will any Purchaser be required to disclose any of its investors or portfolio
holdings except as required by law.

(b) Reasonable Best Efforts. The Purchasers shall use their reasonable best
efforts to take all actions, and do all things, reasonably necessary, proper or
advisable on its part under this Agreement and applicable laws to cooperate with
the Company and to consummate and make effective the transactions contemplated
by this Agreement, including executing, delivering and filing, as applicable,
any additional ancillary instruments or agreements necessary to consummate the
transactions contemplated by this Agreement and to fully carry out the purposes
of this Agreement and the transactions contemplated hereby and thereby,
including:

(i) preparing and filing as soon as reasonably practicable all documentation to
effect all necessary notices, reports and other filings and to obtain as soon as
reasonably practicable all consents, registrations, approvals, permits and
authorizations necessary or advisable to be obtained from any third party or
governmental entity;

 

21



--------------------------------------------------------------------------------

(ii) defending any lawsuits or other actions or proceedings, if any, to which
the Purchasers may be named a party, whether judicial or administrative,
challenging this Agreement or any other agreement contemplated by this Agreement
or the consummation of the transactions contemplated hereby and thereby,
including seeking to have any stay or temporary restraining order entered by any
court or other governmental entity vacated or reversed; and

(iii) executing, delivering and filing, as applicable, any additional ancillary
instruments or agreements necessary to consummate the transactions contemplated
by this Agreement and to fully carry out the purposes of this Agreement and the
transactions contemplated hereby.

(c) No Stabilization. The Purchasers will not take, directly or indirectly, any
action designed to or that would reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Shares.

(d) Confidentiality Agreements. The provisions of the several confidentiality
agreements entered into between the Company and the Purchasers (the “Purchasers
Confidentiality Agreements”) shall remain in effect.

ARTICLE VI

Conditions To The Obligations of The Parties

Section 6.01 Conditions to the Obligations of the Purchasers. The obligations of
the Purchasers hereunder to consummate the transactions contemplated hereby
shall be subject to the satisfaction prior to the Closing Date of each of the
following conditions (which may be waived in whole or in part by the Majority of
Purchasers in their sole discretion).

(a) Recapitalization. The Company shall have consummated simultaneously with the
Closing the other transactions contemplated by the Recapitalization without
material modification.

 

22



--------------------------------------------------------------------------------

(b) No Legal Impediment to Issuance. The Board of Directors of the Company (or
any duly authorized committee thereof) shall have approved the Certificate of
Designation and authorized the issuance of the Shares, and no action shall have
been taken and no statute, rule, regulation or order shall have been enacted,
adopted or issued by any federal, state or foreign governmental or regulatory
authority, and no judgment, injunction, decree or order of any federal, state or
foreign court shall have been issued, that prohibits the implementation of the
Rights Offering or the transactions contemplated by this Agreement.

(c) Good Standing. The Purchasers shall have received on and as of the Closing
Date satisfactory evidence of the good standing of the Company in its
jurisdiction of organization, in writing or any standard form of
telecommunication from the appropriate governmental authorities of such
jurisdiction.

(d) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct as of the date
hereof and as of the Closing Date after giving effect to the transactions
contemplated hereby with the same effect as if made on and as of the Closing
Date (except for representations and warranties made as of a specified date,
which shall be true and correct only as of the specified date), except where the
failure to be so true and correct, individually or in the aggregate, has not
had, and would not reasonably be expected to have, a Material Adverse Effect.

(e) Covenants. The Company shall have performed and complied with all of its
respective covenants and agreements contained in this Agreement and in any other
document delivered pursuant to this Agreement through the Closing Date.

(f) Fees and Expenses. The Company shall have paid all fees, costs and expenses
payable to the Purchasers as contemplated by Section 4.08.

(g) No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred any changes or events that, individually or in the aggregate
would reasonably be expected to result in a Material Adverse Effect.

(h) Certificate of Officer. The Purchasers shall have received a certificate
executed by the Company’s Chief Executive Officer or other senior executive
officer of the Company certifying that the conditions set forth in 6.01(b), (d),
and (e) have been fulfilled.

(i) Stockholder Lock-Up Agreements. The Stockholder Lock-Up Agreements shall
have been executed and delivered.

 

23



--------------------------------------------------------------------------------

(j) Opinion of Counsel. The Purchasers shall have received an opinion of counsel
to the Company, in form reasonably satisfactory to the Majority of Purchasers,
in respect of the transactions contemplated by this Agreement.

Section 6.02 Conditions to the Obligations of the Company. The obligation of the
Company to issue and sell the Shares are subject to the following conditions
(which may be waived in whole or in part by the Company in its sole discretion):

(a) Authorization of Issuance; No Legal Impediment to Issuance. The Board of
Directors of the Company (or any duly authorized committee thereof) shall have
approved the Certificate of Designation and authorized the issuance of the
Shares, and no action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any federal, state or
foreign governmental or regulatory authority, and no judgment, injunction,
decree or order of any federal, state or foreign court shall have been issued,
that prohibits the implementation of the Rights Offering or the transactions
contemplated by this Agreement.

(b) Representations and Warranties. The representations and warranties of each
Purchaser contained in this Agreement shall be true and correct as of the date
hereof and as of the Closing Date with the same effect as if made on the Closing
Date (except for the representations and warranties made as of a specified date,
which shall be true and correct only as such specified date), except where the
failure to be so true and correct, individually or in the aggregate, has not and
would not reasonably be expected, to prohibit, materially delay or materially
and adversely impact the Purchaser’s performance of its obligations under this
Agreement.

(c) Covenants. The Purchaser shall have performed and complied with all of its
covenants and agreements contained in this Agreement and in any other document
delivered pursuant to this Agreement through the Closing Date.

(d) Recapitalization. The Company shall have consummated the other transactions
contemplated by the Recapitalization simultaneously with the Closing without
material modification.

ARTICLE VII

Indemnification and Contribution

Section 7.01 Whether or not the Rights Offering is consummated or this Agreement
is terminated, the Company (in such capacity, the “Indemnifying Party”) shall
indemnify and hold harmless the Purchasers, their respective Affiliates and
their respective officers, directors, employees, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses, claims,
damages, liabilities and reasonable expenses, joint or

 

24



--------------------------------------------------------------------------------

several, arising out of circumstances existing on or prior to the Rights
Offering Closing Date (“Losses”) to which any such Indemnified Person may become
subject arising out of or in connection with any claim, challenge, litigation,
investigation or proceeding (“Proceedings”) instituted by a third party with
respect to the Rights Offering, this Agreement, the Rights Offering Registration
Statement, any Preliminary Rights Offering Prospectus, the Rights Offering
Prospectus, any Issuer Free Writing Prospectus, the Investment Decision Package,
any amendment or supplement thereto or the transactions contemplated by any of
the foregoing and shall reimburse such Indemnified Persons for any reasonable
legal or other reasonable out-of-pocket expenses incurred in connection with
investigating, responding to or defending any of the foregoing; provided that
the foregoing indemnification will not apply to Losses to the extent that they
resulted from (a) any breach by such Indemnified Person of this Agreement,
(b) gross negligence or willful misconduct on the part of such Indemnified
Person or (c) statements or omissions in the Rights Offering Registration
Statement, any Preliminary Rights Offering Prospectus, the Rights Offering
Prospectus, any Issuer Free Writing Prospectus or any amendment or supplement
thereto made in reliance upon or in conformity with information relating to such
Indemnified Person furnished to the Company in writing by or on behalf of such
Indemnified Person expressly for use in the Rights Offering Registration
Statement, any Rights Offering Preliminary Prospectus, the Rights Offering
Prospectus, any Issuer Free Writing Prospectus or any amendment or supplement
thereto. If for any reason the foregoing indemnification is unavailable to any
Indemnified Person (except as set forth in the proviso to the immediately
preceding section) or insufficient to hold it harmless, then the Indemnifying
Party shall contribute to the amount paid or payable by such Indemnified Person
as a result of such Losses in such proportion as is appropriate to reflect not
only the relative benefits received by the Indemnifying Party on the one hand
and such Indemnified Person on the other hand but also the relative fault of the
Indemnifying Party on the one hand and such Indemnified Person on the other hand
as well as any relevant equitable considerations. It is hereby agreed that the
relative benefits to the Indemnifying Party on the one hand and all Indemnified
Persons on the other hand shall be deemed to be in the same proportion as
(i) the total value received or proposed to be received by the Company pursuant
to the sale of the Shares contemplated by this Agreement bears to (ii) the cash
proceeds paid to redeem the Shares. The indemnity, reimbursement and
contribution obligations of the Indemnifying Party under this Section 7 shall be
in addition to any liability that the Indemnifying Party may otherwise have to
an Indemnified Person and shall bind and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Indemnifying Party and any
Indemnified Person.

Section 7.02 Promptly after receipt by an Indemnified Person of notice of the
commencement of any Proceedings with respect to which the Indemnified Person may
be entitled to indemnification hereunder, such Indemnified Person will, if a
claim is to be made hereunder against the Indemnifying Party in respect thereof,
notify the Indemnifying Party in writing of the commencement thereof; provided
that (i) the omission so to notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have hereunder except to the
extent it has been prejudiced by such failure and (ii) the omission so to notify
the Indemnifying Party will not relieve it from any liability that it may have
to an Indemnified Person otherwise than on account of this Section 7. In case
any such Proceedings are brought against any Indemnified Person and it notifies
the Indemnifying Party of the commencement thereof, the Indemnifying Party will
be entitled to participate therein, and, to the extent that it may elect by
written notice delivered to such Indemnified Person, to assume the

 

25



--------------------------------------------------------------------------------

defense thereof, with counsel reasonably satisfactory to such Indemnified
Person; provided that if the defendants in any such Proceedings include both
such Indemnified Person and the Indemnifying Party and such Indemnified Person
shall have concluded that there may be legal defenses available to it that are
different from or additional to those available to the Indemnifying Party, such
Indemnified Person shall have the right to select separate counsel, which
selection shall be subject to the reasonable approval of the Indemnifying Party,
to assert such legal defenses and to otherwise participate in the defense of
such Proceedings on behalf of such Indemnified Person. Upon receipt of notice
from the Indemnifying Party to such Indemnified Person of its election so to
assume the defense of such Proceedings and approval by such Indemnified Person
of counsel, the Indemnifying Party shall not be liable to such Indemnified
Person for expenses incurred by such Indemnified Person in connection with the
defense thereof (other than reasonable costs of investigation) unless (i) such
Indemnified Person shall have employed separate counsel in connection with the
assertion of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the Indemnifying Party shall not be
liable for the expenses of more than one separate counsel in any jurisdiction,
approved by the Investor (or the Principal Additional Investor if the Investor
is not an Indemnified Person), representing the Indemnified Persons who are
parties to such Proceedings), (ii) the Indemnifying Party shall not have
employed counsel reasonably satisfactory to such Indemnified Person to represent
such Indemnified Person within a reasonable time after notice of commencement of
the Proceedings or (iii) the Indemnifying Party shall have authorized in writing
the employment of counsel for such Indemnified Person.

Section 7.03 The Indemnifying Party shall not be liable for any settlement of
any Proceedings effected without its written consent (which consent shall not be
unreasonably withheld). If any settlement of any Proceeding is consummated with
the written consent of the Indemnifying Party or if there is a final judgment
for the plaintiff in any such Proceedings, the Indemnifying Party agrees to
indemnify and hold harmless each Indemnified Person from and against any and all
Losses by reason of such settlement or judgment in accordance with, and subject
to the limitations of, the provisions of this Section 7. The Indemnifying Party
shall not, without the prior written consent of an Indemnified Person (which
consent shall not be unreasonably withheld), effect any settlement of any
pending or threatened Proceedings in respect of which indemnity has been sought
hereunder by such Indemnified Person unless (i) such settlement includes an
unconditional release of such Indemnified Person in form and substance
reasonably satisfactory to such Indemnified Person from all liability on the
claims that are the subject matter of such Proceedings and (ii) such settlement
does not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnified Person.

ARTICLE VIII

Termination

Section 8.01 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing Date:

(a) by mutual written consent of the Company, on the one hand, and the Majority
of Purchasers, on the other hand;

 

26



--------------------------------------------------------------------------------

(b) by the Company

(i) if there has been a breach of any covenant or a breach of any representation
or warranty of the Purchasers, which breach would cause the failure of any
condition precedent set forth in Section 6.02, provided, that any such breach of
a covenant or representation or warranty is not capable of cure on or prior to
August 31, 2007; or

(ii) after August 31, 2007; provided that (1) the Closing Date has not occurred
by such date and (2) the failure of the closing to have occurred is not due to a
breach of any covenant or a breach of any representation or warranty of the
Company;

(c) by the Majority of Purchasers,

(i) if there has been a breach of any covenant or a breach of any representation
or warranty of the Company, which breach would cause the failure of any
condition precedent set forth in Section 6.01, provided, that any such breach of
a covenant or representation or warranty is not capable of cure on or prior to
August 31, 2007; or

(ii) after August 31, 2007; provided, that the Closing Date has not occurred by
such date and (2) the failure of the closing to have occurred is not due to a
breach of any covenant or a breach of any representation or warranty of any of
the Purchasers.

In addition, if this Agreement is terminated, the Company shall pay to the
Purchasers any actual unpaid expenses as provided in Section_4.08 hereof, unless
this Agreement is terminated pursuant to Section 8.01(b)(i).

(d) Upon termination under this Section 8.01, all rights and obligations of the
parties under this Agreement shall terminate without any liability of any party
to any other party except for the provisions in Section 5.01(d) and in Article
IX, all of which shall survive termination of this Agreement and all amounts
paid by Purchasers to the Escrow Agent shall be promptly returned to Purchasers,
together with accrued interest at the rate of 6% per annum; provided that
nothing contained herein shall release any party hereto from liability for any
willful breach.

 

27



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

Section 9.01 Surviving Provisions. The representations and warranties of the
Company and the Purchasers set forth in Articles II and III, the covenants
contained in Article IV and the agreements and covenants set forth in Article
VII and this Article IX shall survive the execution and delivery hereof and the
Closing hereunder through and including the Rights Offering Closing Date.

Section 9.02 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, real estate transfer or gains and stock transfer Taxes incurred in
connection with this Agreement and the transactions contemplated hereby shall be
borne by the Company.

Section 9.03 Entire Agreement. This Agreement (including all schedules and
exhibits hereto), the Escrow Agreement together with the Purchaser
Confidentiality Agreements constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement, the Escrow Agreement and the
Purchaser Confidentiality Agreements supersede all prior agreements and
understandings, whether written or oral, among the parties hereto with respect
to the subject matter hereof and thereof.

Section 9.04 Amendment and Waiver. This Agreement may not be amended or any
provision hereof waived or modified except by an instrument in writing signed on
behalf of each of the Company and the Majority of Purchasers.

Section 9.05 Extension; Waiver. At any time prior to the Rights Offering Closing
Date, the Company for itself and the Majority of Purchasers for the Purchasers
may (i) extend the time for the performance of any of the obligations or other
acts of the other party, (ii) waive any inaccuracies in the representations and
warranties contained herein or in any document delivered pursuant hereto and
(iii) waive compliance with any of the agreements or conditions contained
herein. Any agreement on the part of a party to any such extension or waiver
shall be valid only if set forth in a written instrument signed on behalf of
such party. The failure of any party to assert any of its rights under this
Agreement or otherwise shall not constitute a waiver of those rights nor shall
any single or partial exercise by any party to this Agreement of any of its
rights under this Agreement preclude any other or further exercise of such
rights or any other rights under this Agreement.

Section 9.06 Notices. Any Notices required or permitted to be given under the
terms hereof shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party. The
addresses for such communications shall be:

 

28



--------------------------------------------------------------------------------

If to the Company:

ITC^DeltaCom, Inc.

7037 Old Madison Pike

Huntsville, Alabama 35806

Attention: Richard E. Fish, Jr.

Facsimile: (256) 382-3935

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention: J. Gregory Milmoe

Facsimile: (917) 777-3770

If to any Purchaser:

Joshua Tree Capital Management, LLC

One Maritime Plaza, Suite 750

San Francisco, CA 94111

Attention: Vikas Tandon

Facsimile: (415) 568-4268

H Partners LP

152 West 57th Street

52nd Floor

New York, NY 10019

Attention: Heather Broome

Facsimile: (212) 974-7181

Trace Partners, LP

104 Woodmont Boulevard, Suite 200,

Nashville, TN 37205

Attention: Mark Eberle

Facsimile: (615) 386-0412

With a copy to:

Kasowitz Benson Torres & Friedman LLP

1633 Broadway

New York, NY 10019

Attention: Michael D. Rosenbloom

Facsimile: (212) 506-1800

Section 9.07 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, in whole or in part, by either of
the parties (whether by operation of law or otherwise) without the prior written
consent of the other party, and any such assignment that is not so consented to
shall be null and void.

 

29



--------------------------------------------------------------------------------

Section 9.08 Exhibits and Annexes; Interpretation. (a) The headings contained in
this Agreement and in any Exhibit hereto and in the table of contents to this
Agreement are for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement. All Exhibits annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Exhibit not
otherwise defined therein shall have the meaning as defined in this Agreement.

(b) For all purposes hereof, (i) the words “include”, “includes”, “included” and
“including” shall be deemed to be followed by the phrase “without limitation”
and (ii) “person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, Governmental Entity or other entity.

Section 9.09 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO ANY
PROVISIONS RELATING TO CONFLICTS OF LAW.

Section 9.10 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF THIS
AGREEMENT.

Section 9.11 Consent to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally (a) submits, for itself and its property, to the
exclusive jurisdiction of any Delaware State court or Federal court of the
United States of America sitting in Delaware, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, and agrees that all claims in
respect of any such action or proceeding may be heard and determined only in
such Delaware State court or, to the extent permitted by law, in such Federal
court, (b) waives, to the fullest extent it may legally and effectively do so,
any objection which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby in any Delaware State court or in any such
Federal court, (c) waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court, and (d) agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Service of any
process, summons, notice or document by registered mail addressed to the Company
at the address specified in Section 9.06 shall be effective service of process
against the Company for any suit, action or proceeding brought in any such
court.

Section 9.12 Specific Performance. Each of the parties recognizes that any
breach of the terms of this Agreement may give rise to irreparable harm for
which money damages would not be an adequate remedy. Accordingly, each of the
parties agrees that the

 

30



--------------------------------------------------------------------------------

other party shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
parties and the matter, in addition to any other remedy to which it may be
entitled, at law or in equity.

Section 9.13 Counterparts. This Agreement may be executed by any one or more of
the parties hereto in any number of counterparts, each of which shall be deemed
to be an original, but all such respective counterparts shall together
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.

Section 9.14 Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby, including but not limited to making all
required filings with governmental agencies or authorities.

Section 9.15 No Third Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and nothing herein expressed or implied shall give
or be construed to give to any person, other than the parties hereto, any legal
or equitable rights hereunder.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Purchasers have caused this Agreement to
be duly executed as of the date first written above.

 

FOR THE COMPANY

    ITC^DELTACOM, INC.,

by  

/s/ J. Thomas Mullis

Name:   J. Thomas Mullis Title:   Sr. Vice President



--------------------------------------------------------------------------------

FOR THE PURCHASERS

    H PARTNERS LP (Purchaser of 237,215 Shares)

/s/ Rehan Jaffer

Name:   Rehan Jaffer Title:   Managing Member

JOSHUA TREE CAPITAL PARTNERS

(Purchaser of 150,000 Shares)

 

by: Joshua Tree Capital Management, LP, its General Partner

 

by: Joshua Tree Capital Management, LLC, its General Partner

/s/ Vikas Tandon

Name:   Vikas Tandon Title:   Managing Member

TRACE PARTNERS, LP (Purchaser of 25,000 Shares)

 

by: Trace Management LLC, its General Partner

By:  

/s/ Mark Eberle

Name:   Mark Eberle Title:   Managing Member By:  

/s/ Kevin Nowat

Name:   Kevin Nowat Title:   Attorney-in-Fact



--------------------------------------------------------------------------------

EXHIBIT A

RECAPITALIZATION

The Company’s intended recapitalization of its capital structure consists of the
debt and equity financing arrangements set forth below. In addition to the
arrangements described herein, the Recapitalization also contemplates the sale
and issuance of the Company’s Series H 6% Convertible Redeemable Preferred Stock
as described more fully in the Equity Purchase and Rights Offering Agreement.

 

A. Debt Financing Arrangement

Pursuant to the debt financing arrangements in place by virtue of a commitment
letter entered into on June 8, 2007 (as amended by virtue of the arrangement
contemplated by the Equity Purchase and Rights Offering Agreement) with Credit
Suisse Securities (USA) LLC and Credit Suisse, Cayman Islands Branch
(collectively with their affiliates, “Credit Suisse”), and with Special Value
Opportunities Fund, LLC, Special Value Expansion Fund, LLC, Special Value
Continuation Partners, LP and Tennenbaum Opportunities Partners, LP (all managed
by Tennenbaum Capital Partners, LLC (“TCP”)), Interstate FiberNet, Inc., a
wholly-owned subsidiary of the Company (the “Borrower”) intends to obtain
(1) from Credit Suisse new first lien senior secured credit facilities
consisting of (a) a $10,000,000 aggregate principal amount first lien senior
secured revolving credit facility (the Revolving Credit Facility”) and (b) a
$230,000,000 aggregate principal amount first lien senior secured term loan
facility (the “First Lien Loan Facility”, and together with the Revolving Credit
Facility, the “First Lien Credit Facilities”), and (2) from TCP funds a new
$75,000,000 aggregate principal amount second lien senior secured term loan
facility (the “Second Lien Credit Facility,” and together with the First Lien
Credit Facilities, the “Credit Facilities”). The First Lien Credit Facilities
will be syndicated to other institutional lenders before the facility closing
date.

After the closing date, the Company may elect, subject to pro forma compliance
with specified financial covenants and other conditions, to solicit the lenders
to increase commitment for borrowings under the Revolving Credit Facility and to
increase by up to $50 million the total principal amount of borrowings available
under the First Lien Loan Facility.

The obligations under the Credit Facilities would be guaranteed by the Company
and the Company’s other subsidiaries. Moreover, the obligations would be secured
by first-priority liens on substantially all of the assets of the Company and
its subsidiaries, in the case of the First Lien Credit Facilities, and
second-priority liens on substantially all of the assets of the Company and its
subsidiaries, in the case of the Second Lien Credit Facility.

 

B. Equity Financing Arrangement

Pursuant to the Company’s proposed recapitalization, (1) all of the Company’s
outstanding Series B Warrants, Series C Warrants, and Series D Warrants will be
exchanged by the holders thereof for shares of Common Stock, (2) 50% of the
outstanding shares of the Company’s 8% Series A Convertible Redeemable Preferred
Stock will be redeemed for the



--------------------------------------------------------------------------------

liquidation preference plus accrued and unpaid dividends using in part proceeds
from the sale of the Shares and the remainder converted into shares of Common
Stock, (3) all of the outstanding shares of 8% Series B Convertible Redeemable
Preferred Stock and, to the extent there are any, 8% Series C Convertible
Redeemable Preferred Stock will be converted into shares of Common Stock, and
(4) all outstanding restricted stock units for shares of the Company’s 8% Series
A Convertible Redeemable Preferred Stock, the Company’s 8% Series B Convertible
Redeemable Preferred Stock and Series D Warrants held by certain members of the
Company’s senior management will be converted into or exchanged for restricted
stock units for an aggregate of 1,575,167 shares of Common Stock under the
Company’s Executive Stock Incentive Plan. More specifically, commitment letters
were entered into with the WCAS Funds (as defined below) and the TCP Funds (as
defined below) contemplating the following:

1. WCAS Equity Commitment Letter. Pursuant to a commitment letter dated June 8,
2007 (as amended from time to time, the “WCAS Equity Commitment Letter”) signed
by Welsh, Carson, Anderson & Strow VIII, L.P. (together with its affiliated
investment funds, the “WCAS Funds”), the WCAS Funds intend to, among other
things: (a) purchase shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”) for an aggregate purchase price of $21,000,000;
(b) exchange approximately $23.5 million in principal amount of their interest
in the Borrower’s third lien senior secured notes due 2009 (the “Existing Third
Lien Notes”) into Common Stock; (c) convert their ownership in the Company’s 8%
Series B convertible redeemable preferred stock into shares of Common Stock; and
(d) convert their ownership in the Company’s Series B Warrants and Series C
Warrants into Common Stock.

2. TCP Equity Commitment Letter. Pursuant to a commitment letter dated June 8,
2007 (as amended from time to time, the “TCP Equity Commitment Letter”) signed
by Special Value Absolute Return Fund, LLC, Special Value Bond Fund II, LLC and
Special Value Continuation Partners, LP (collectively, the “TCP Funds”), the TCP
Funds would, among other things: (a) exchange approximately $25 million in
principal amount of their interest in the Existing Third Lien Notes into Common
Stock, and (b) convert their ownership in the Company’s Series D Warrants into
Common Stock.

3. Additional Existing Third Lien Note Exchange. Holders of Existing Third Lien
Notes other than the WCAS Funds and the TCP Funds, will exchange approximately
$3.8 million in principal amount of such notes into Common Stock at $3.03 per
share.

4. Participation in Rights Offering. None of the shares of Common Stock held by
WCAS Funds, TCP Funds, certain members of senior management, or received by
additional holders of Existing Third Lien Notes who converted such Notes into
Common Stock will participate in the Rights Offering. The Overview of DeltaCom
Equity Structure attached hereto as Schedule 1 to this Exhibit A sets forth the
anticipated Common Stock ownership of the Company following the Rights Offering.

 



--------------------------------------------------------------------------------

C. Existing Debt Financing

Pursuant to the Recapitalization, the Company will use the proceeds of
borrowings from the First Lien Loan Facility and the Second Lien Credit Facility
and sales of Common Stock for cash to repay in full all outstanding obligations
in respect of (1) the Borrower’s first lien senior secured notes due 2009,
(2) the Borrower’s Second Amended and Restated Credit Agreement, dated as of
July 26, 2005, (3) the Existing Third Lien Notes (other than the Existing Third
Lien Notes to be converted into Common Stock as described above), (4) the
Company’s 10.5% senior unsecured notes due 2007, (5) the Company’s 10% unsecured
vendor note due 2008, and (6) the Company’s existing capital leases
(collectively, the “Existing Debt”), in each case including all principal,
premium and accrued and unpaid interest, fees and other amounts with respect
thereto. All guarantees and security with respect to the Existing Date will be
unconditionally released upon full payment.

***



--------------------------------------------------------------------------------

EXHIBIT B

ITC^DELTACOM, INC.

CERTIFICATE OF DESIGNATION OF THE POWERS, PREFERENCES AND

RELATIVE, PARTICIPATING, OPTIONAL AND OTHER SPECIAL RIGHTS OF 6%

SERIES H CONVERTIBLE REDEEMABLE PREFERRED STOCK AND

QUALIFICATIONS, LIMITATIONS AND RESTRICTIONS THEREOF

Pursuant to Section 151 of the

General Corporation Law of the State of Delaware

ITC^DeltaCom, Inc. (the “Corporation”), a corporation organized and existing
under the General Corporation Law of the State of Delaware, does hereby certify
that, pursuant to the authority conferred upon the board of directors of the
Corporation (the “Board of Directors”) by the Corporation’s Restated Certificate
of Incorporation, and pursuant to the provisions of Section 151 of the General
Corporation Law of the State of Delaware, the Board of Directors is authorized
to issue preferred stock of the Corporation in one or more series, and that a
duly authorized committee of the Board of Directors has duly approved and
adopted the following resolution on July ___, 2007:

RESOLVED, that, pursuant to the authority vested in the Board of Directors by
the Restated Certificate of Incorporation of the Corporation and in the
Committee of Independent Directors (the “Committee”) by the Board of Directors,
and pursuant to Section 151 of the General Corporation Law of the State of
Delaware, the Committee hereby creates, authorizes and provides for the issuance
of 6% Series H Convertible Redeemable Preferred Stock, par value $0.01 per
share, consisting of 412,215 shares and having the powers, preferences and
relative, participating, optional and other special rights and the
qualifications, limitations and restrictions thereof that are set forth in the
Restated Certificate of Incorporation and in this resolution as follows:

Section 1    Designation and Amount. There is hereby created out of the
authorized and unissued shares of the preferred stock of the Corporation a
series of preferred stock designated as the 6% Series H Convertible Redeemable
Preferred Stock (the “Series H Preferred Stock”). The number of shares
constituting the Series H Preferred Stock shall be 412,215, with a liquidation
preference of $100.00 per share (the “Liquidation Preference”).

Section 2    Dividends and Distributions.

(a) Each share of Series H Preferred Stock shall be entitled to receive cash
dividends in an amount equal to 6% per annum of the Liquidation Preference.
Dividends with respect to each share of Series H Preferred Stock shall accrue
and shall be cumulative, whether or not declared, from the date of issue of such
share. In addition, each share of Series H Preferred Stock shall be entitled to
receive any dividend or distribution of other property, if any, declared

 

1



--------------------------------------------------------------------------------

and paid by the Corporation on shares of the Corporation’s common stock, par
value $0.01 per share (the “Common Stock”) during the applicable dividend period
multiplied by the number equal to the number of shares of Common Stock into
which each share of Series H Preferred Stock will be convertible in accordance
with the conversion provisions set forth in Section 7(b) herein; provided,
however, that no distribution shall be made to the holders of the Series H
Preferred Stock in connection with the rights offering to holders of Common
Stock to subscribe for additional shares of Common Stock for $3.03 per share
(the “Rights Offering”) contemplated by the recapitalization transactions
consummated on the date of the initial issuance of shares of Series H Preferred
Stock.

(b) An amount equal to any accrued cash dividends with respect to a share of
Series H Preferred Stock shall be paid to the holder of such share on the date
such share is redeemed pursuant to Section 5 or converted into Common Stock
pursuant to Section 7.

(c) Nothing herein contained shall in any way or under any circumstances be
construed or deemed to require the Board of Directors to declare, or the
Corporation to pay or set apart for payment, any dividends on shares of Series H
Preferred Stock at any time, except to the extent of funds legally available
therefor.

Section 3    Ranking. The Series H Preferred Stock shall, with respect to
dividend rights and distributions upon the liquidation, dissolution or
winding-up of the Corporation, rank senior to all classes of Common Stock and
each other class of capital stock or series of preferred stock issued by the
Corporation.

Section 4    Voting Rights. From and after the date of the initial issuance of
the Series H Preferred Stock, for all matters submitted to a vote of the
stockholders of the Corporation, the holders of each share of Series H Preferred
Stock shall be entitled to the number of votes equal to the number of shares of
Common Stock into which such share of Series H Preferred Stock will be
convertible in accordance with the conversion provisions set forth in
Section 7(b) herein. The holders of the Series H Preferred Stock shall be given
notice of any meeting of stockholders of which the holders of Common Stock are
given notice in accordance with the bylaws of the Corporation. The holders of
Series H Preferred Stock and the holders of Common Stock shall vote together as
one class on all matters submitted to a vote of stockholders of the Corporation,
except as required by law or as provided in Sections 8 and 9 herein. Holders of
Series H Preferred Stock shall have no special voting rights and their consent
shall not be required (except to the extent they are entitled to vote with
holders of Common Stock as set forth herein) for taking any corporate action,
except as provided in Sections 8 and 9 herein. The holders of the Series H
Preferred Stock shall be entitled to act by written consent.

Section 5    Redemption.

(a) Between the initial date of issuance of the shares of Series H Preferred
Stock and the consummation of the Rights Offering if it occurs, shares of Series
H Preferred Stock shall not be redeemable by the Corporation.

 

2



--------------------------------------------------------------------------------

(b) Four Business Days after the expiration of the Rights Offering (the “Rights
Offering Redemption Date”), the Corporation, without further notice, shall use
the entire cash proceeds received from subscribers for Common Stock in the
Rights Offering (the “Redemption Proceeds”) to redeem outstanding shares of
Series H Preferred Stock at a per share redemption price equal to the
Liquidation Preference. In the event that fewer than all the outstanding shares
of Series H Preferred Stock are able to be redeemed using the Redemption
Proceeds, the shares to be redeemed shall be selected pro rata among the holders
of outstanding shares. Notwithstanding anything to the contrary contained
herein, shares of Series H Preferred Stock shall be redeemed only out of the
Redemption Proceeds and the Corporation shall have no obligation to redeem any
shares of Series H Preferred Stock out of any other corporate funds. Once a
share of Series H Preferred Stock is redeemed, dividends will cease to accrue
with respect to such share and all rights of the stockholder as a holder
thereof, including the right to receive Common Stock upon conversion, shall
cease. “Business Day” means any day other than a Saturday, a Sunday or any day
on which the banking institutions in the City of New York or at a place payment
is to be received are authorized by law, regulation or executive order to remain
closed.

(c) From and after the Rights Offering Redemption Date, each share of Series H
Preferred Stock redeemed shall represent only the right to receive its pro rata
share of the Redemption Proceeds plus an amount equal to accrued dividends
through the Rights Offering Redemption Date, which the Corporation shall deliver
to the holder upon surrender of certificates for shares of Series H Preferred
Stock.

Section 6    Reacquired Shares. Shares of Series H Preferred Stock purchased,
redeemed or otherwise acquired by the Corporation in any manner whatsoever shall
be retired and cancelled promptly after the acquisition thereof. All such shares
of Series H Preferred Stock upon their retirement and cancellation shall not be
reissued as shares of Series H Preferred Stock and shall become authorized but
unissued shares of preferred stock undesignated to a series and may be reissued
as part of a new series of preferred stock to be created by resolution or
resolutions of the Board of Directors, subject to the conditions and
restrictions on issuance set forth herein.

Section 7    Conversion.

(a) Between the initial date of issuance of the Series H Preferred Stock and the
earlier of (i) the Rights Offering Redemption Date, and (ii) January 31, 2008,
the shares of Series H Preferred Stock shall not be convertible.

(b) On the Rights Offering Redemption Date each share of Series H Preferred
Stock which is not redeemed on such date automatically and without the need for
any further action by the holder or the Corporation shall be converted into 33
shares of Common Stock. If the Rights Offering Redemption Date has not occurred
on or before January 31, 2008, each outstanding share of Series H Preferred
Stock on January 31, 2008 automatically and without the need for any further
action by the holder or the Corporation shall be converted into 33 shares of
Common Stock, unless such date is extended by mutual agreement between the
Corporation and a majority of the outstanding shares of the Series H Preferred
Stock, in which event, such share of Series H

 

3



--------------------------------------------------------------------------------

Preferred Stock shall be converted into Common Stock on such extended date. Upon
conversion of any share of Series H Preferred Stock, the certificate
representing such share of Series H Preferred Stock shall automatically
represent the number of shares of Common Stock into which such share of Series H
Preferred Stock was converted.

(c) Upon conversion of a share of Series H Preferred Stock into Common Stock,
the Corporation shall pay to the holder an amount equal to all accrued dividends
with respect to that share.

(d) The Corporation at all times shall reserve and keep available for issuance
upon the conversion of the Series H Preferred Stock such number of its
authorized but unissued shares of Common Stock as shall from time to time be
sufficient to permit the conversion of all outstanding shares of Series H
Preferred Stock, and shall take all action required to increase the authorized
number of shares of Common Stock if at any time there shall be insufficient
authorized unissued shares of Common Stock to permit such reservation or to
permit the conversion of all outstanding shares of Series H Preferred Stock.

(e) The issuance or delivery of certificates for Common Stock upon the
conversion of shares of Series H Preferred Stock shall be made without charge to
the converting holder of such shares for such certificates or for any tax in
respect of the issuance or delivery of such certificates or the securities
represented thereby, and such certificates shall be issued or delivered in the
respective names of, or in such names as may be directed by, the holders of the
shares converted; provided, however, that the Corporation shall not be required
to pay any tax which may be payable in respect of any transfer involved in the
issuance and delivery of any such certificate in a name other than that of the
holder of the shares of Series H Preferred Stock converted, and the Corporation
shall not be required to issue or deliver such certificate unless or until the
person or persons requesting the issuance or delivery thereof shall have paid to
the Corporation the amount of such tax or shall have established to the
reasonable satisfaction of the Corporation that such tax has been paid.

Section 8    Amendment of the Certificate of Designation. So long as any shares
of Series H Preferred Stock are outstanding, neither (a) this Certificate of
Designation nor (b) the terms of the Common Stock purchase warrants initially
issued on October 29, 2002 shall be amended in any manner without, in addition
to any other vote required by law, the affirmative vote of the holders of a
majority of the outstanding shares of Series H Preferred Stock, voting
separately as a class.

Section 9    Special Voting Rights. In addition to any other vote required by
law, the affirmative vote of the holders of a majority of the outstanding shares
of Series H Preferred Stock, voting separately as a class, shall be required to
authorize the Corporation to (a) declare, make, pay or set aside funds for the
payment of dividends upon any other class of shares of the capital stock of the
Corporation or (b) purchase or otherwise redeem any shares of any other class of
shares of the capital stock of the Corporation; except, with respect to (a) and
(b) above, pursuant to stock incentive plans of the Corporation existing on the
date of the initial issuance of the shares of Series H Preferred Stock;
provided, however, that the provisions of this Section 9

 

4



--------------------------------------------------------------------------------

shall not apply in respect of the authorization or payment of any rights to
acquire shares of Common Stock as contemplated by the Equity Purchase and Rights
Offering Agreement dated July 16, 2007 by and among the Corporation and the
purchasers listed on the signature pages thereto, as may be amended from time to
time, and the transactions contemplated thereby.

IN WITNESS WHEREOF, this Certificate of Designation has been duly executed by
the Corporation’s authorized Officer this      day of July, 2007.

 

ITC^DeltaCom, Inc. By:     Name:   J. Thomas Mullis Title:   Senior Vice
President – Legal and Regulatory

 

5